Case 2:20-cv-12516-MAG-EAS ECF No. 5 filed 10/05/20                  PageID.11      Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DOUGLAS LEWIS,

       Plaintiff,                                           Case No. 20-12516

vs.                                                         HON. MARK A. GOLDSMITH

COMMISSIONER ANDREW SAUL,

      Defendant.
___________________________________/

                               OPINION & ORDER
  (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
     JUDGE’S REPORT AND RECOMMENDATION DATED SEPTEMBER 16, 2020
    (Dkt. 4), (2) DENYING PLAINTIFF’S APPLICATION TO PROCEED IN FORMA
      PAUPERIS (Dkt. 2), AND (3) ORDERING PLAINTIFF TO PAY FILING FEE

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge Elizabeth A. Stafford, issued on September 16, 2020 (Dkt. 4). In the R&R, the

Magistrate Judge recommends that the Court deny Plaintiff Douglas Lewis’s application to

proceed in forma pauperis (Dkt. 2)..

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or
Case 2:20-cv-12516-MAG-EAS ECF No. 5 filed 10/05/20                     PageID.12      Page 2 of 2




omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

        Accordingly, Plaintiff’s application to proceed in forma pauperis (Dkt. 2) is denied.

Plaintiff must pay the filing fee on or before October 30, 2020. Failure to pay the filing fee will

result in dismissal of this case.

        SO ORDERED.

Dated: October 5, 2020                                s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
